                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

  BECKY CLEMENTS,
                                                     CV 19-45-BU-BMM-KLD
                        Plaintiff,

  vs.                                                 ORDER

  Comprehensive Security Services, Inc.,
  a Montana registered foreign
  corporation, Firstline Transportation
  Security, Inc., a Montana registered
  foreign corporation, ABD Corporation,
  ABC LLCs, and JOHN DOES 1-10,

                        Defendants.

        Defendant Firstline Transportation Security, Inc. (“Firstline”) has filed an

unopposed motion to continue the preliminary pretrial conference set for

November 21, 2019. (Doc. 7.) In support of its motion, Firstline explains that its

lead counsel is scheduled to be in trial on the date set for the preliminary pretrial

conference.

        IT ORDERED that Firstline’s motion to reschedule the preliminary pretrial

conference is GRANTED. The November 21, 2019 preliminary pretrial

conference is VACATED and RESET for November 26, 2019 at 11:00 a.m. at the

Russell Smith Courthouse, 201 E. Broadway, in Missoula, Montana.
                                           1
      IT IS FURTHER ORDERED that the parties shall file their preliminary

pretrial statements, joint discovery plan, and joint statement of stipulated facts on

or before November 19, 2019.

      All remaining provisions of the Court’s Order entered August 26, 2019

(Doc. 3), shall remain in effect.

      DATED this 30th day of October, 2019.



                                            ________________________________
                                            Kathleen L. DeSoto
                                            United States Magistrate Judge




                                           2
